
	
		II
		112th CONGRESS
		1st Session
		S. 1757
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Tester (for himself,
			 Mr. Harkin, Mr.
			 Bennet, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To promote clean energy infrastructure for
		  rural communities. 
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Infrastructure for Rural
			 Communities Act of 2011.
		2.Electric loans for renewable
			 energySection 317 of the
			 Rural Electrification Act of 1936 (7 U.S.C. 940g) is amended—
			(1)in subsection (b)—
				(A)by striking for electric
			 generation and inserting “for—
					
						(1)electric
				generation
						;
				(B)by striking the period at the end and
			 inserting ; and; and
				(C)by adding at the end the following:
					
						(2)transmission facilities primarily for the
				purpose of interconnecting 1 or more renewable energy facilities to a
				high-voltage transmission line.
						;
				and
				(2)by striking subsection (c).
			3.Rural natural gas
			 infrastructureSection 310B(a)
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(a)) is
			 amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraph (B) as
			 subparagraph (C); and
				(B)by inserting after subparagraph (A) the
			 following:
					
						(B)Natural gasThe term natural gas
				means—
							(i)unmixed natural gas; or
							(ii)any mixture of natural and artificial
				gas.
							;
				and
				(2)in paragraph (2)—
				(A)in subparagraph (C), by striking
			 and at the end;
				(B)by redesignating subparagraph (D) as
			 subparagraph (E); and
				(C)by inserting after subparagraph (C) the
			 following:
					
						(D)improving the economic and environmental
				climate by encouraging the development and construction of infrastructure to
				provide access to natural gas in rural communities;
				and
						.
				
